Citation Nr: 1105896	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which denied 
service connection for PTSD and bilateral hearing loss.  

The issues have been recharacterized to comport to the evidence 
of record.  Specifically, the claim of entitlement to service 
connection for PTSD has been recharacterized pursuant to Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified at a Board hearing at the RO before the 
undersigned Acting Veteran's Law Judge in September 2010.  A 
transcript of the hearing is of record.  At the time of the Board 
hearing, the Veteran submitted additional evidence that had not 
been considered by the RO, however a remand pursuant to 38 C.F.R. 
§ 20.1304 is not necessary regarding this evidence as the Veteran 
specifically waived RO jurisdiction of the newly submitted 
evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 and Supp. 2010).

The issue of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD and major depressive 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship 
between the current bilateral hearing loss and service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307. 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for bilateral hearing loss 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from the grant of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

Analysis

The Veteran seeks service connection for bilateral hearing loss.  
At his hearing the Veteran testified that during service he was 
exposed to noise from exhaust fans, which were so loud that he 
could not hear other soldiers talking and that after service he 
was not exposed to loud noises from hunting, chainsaws, or 
factory work.  He also testified that he noticed a difference in 
his hearing ability before and after service and that his hearing 
loss progressively became worse.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence of record indicates that the 
Veteran currently has hearing loss.  VA hearing testing conducted 
in January 2008 notes that the Veteran has severe high frequency 
hearing loss in both ears.  A November 2008 VA examination report 
conducted for a claim of service connection for tinnitus 
indicates that the Veteran has hearing loss.  

The Veteran's separation examination dated in March 1953 does not 
indicate that audiometric hearing testing was conducted, however 
it does indicate that the Veteran's hearing was 15/15 in his left 
and right ears.  The Veteran's personnel records indicate that 
his most significant duty assignment was with Field Operations, 
in the 8204th Army Unit.  The Veteran submitted a scholarly 
article outlining the history of the 8204th Army Unit, which 
indicates that it processed corpses of American service members 
killed in the Korean Coflict.  The Veteran is competent to state 
that he was exposed to loud noises during service.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds 
the Veteran's statements to be credible regarding his duties 
during service and his military occupation supports his 
contentions.  Thus, exposure to acoustic trauma from exhaust fans 
during service is conceded.  
As the record shows a current bilateral hearing loss disability 
and acoustic trauma during service, the determinative issue is 
whether these are related.  

A January 2008 VA audiological opinion notes that the clinician, 
who has a Ph.D. and is employed as a research investigator for 
the VA National Center for Rehabilitative Auditory Research, 
examined the Veteran's audiograms.  The Veteran dates his hearing 
loss to constant fan noise in small workrooms during the Korean 
War.  The fans were used to remove toxic fumes from the embalming 
operations.  The clinician noted that one can rarely know the 
total etiology of hearing los, but in his opinion the pattern of 
the Veteran's hearing loss is consistent with his over-exposure 
to fan noise during service.  In general, hearing loss from noise 
exposure begins at one-half octave above the frequency of the 
"insulting" sounds.  If the Veteran has been exposed to mortar 
fire, one would expect his hearing loss would involve more of the 
low frequencies.  The pattern of hearing loss on his audiogram is 
what one would expect from over-exposure to loud fans.  

A VA examination was conducted in November 2008 for the Veteran's 
claim of service connection for tinnitus.  The examiner indicated 
that he cannot comment on the etiology of the Veteran's hearing 
loss without resorting to speculation.  

There is no competent medical evidence of record indicating that 
the Veteran's current bilateral hearing loss is not related to 
noise exposure during service.  The January 2008 VA audiological 
opinion is based on an accurate factual history and provides a 
cogent rationale for its conclusion that the Veteran's hearing 
loss is related to service.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, the competent lay and medical evidence of record shows that 
the Veteran currently has bilateral hearing loss, the Veteran was 
exposed to noise during service, and the Veteran's bilateral 
hearing loss is related to noise exposure in service.  At the 
very least, the evidence is in equipoise and any doubt must be 
resolved in the Veteran's favor.  See Gilbert, 1 Vet. App. at 49.  
Accordingly, service connection bilateral hearing loss is 
warranted.




ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.  

REMAND

The Veteran seeks service connection for an acquired psychiatric 
disability, to include PTSD.  At his September 2010 hearing, he 
testified that his psychiatric problems are related to his 
mortuary duties during service.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board notes that during the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.304 were revised effective July 13, 
2010.  However the revisions do not apply as the Veteran's 
claimed stressor is not related to a fear of hostile military or 
terrorist activity, but rather mortuary duties.  See 38 C.F.R. § 
3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 2010)).

Based on the medical evidence of record, it is unclear whether 
the Veteran currently has an acquired psychiatric disability.  A 
November 2004 VA treatment record notes that the Veteran suffers 
from stress and depression secondary to adult children and 
behavior and he was placed on medication.  A VA examination was 
conducted in July 2007.  The examiner noted that the Veteran 
contends that he suffers from problems as a result of seeing and 
processing dead bodies during the Korean War.  The examiner noted 
that the Veteran does have occasional intrusive recollections and 
occasional distressing dreams of his experiences in graves 
registrations in Japan during the Korean War, but these symptoms 
do not warrant a specific diagnosis of a mental disorder.  A 
November 2007 VA psychiatric intake assessment notes that the 
Veteran reported intrusive recollections of his military 
experiences several times per week and that the Veteran was given 
diagnoses of posttraumatic stress symptoms and major depressive 
disorder, recurrent, mild.  The treating clinician noted that the 
Veteran does not meet the criteria for a diagnosis of PTSD.  

As discussed above, the Veteran's personnel records indicate that 
during service he worked in a mortuary and/or deceased personnel 
processing capacity.  The Board also finds the Veteran's 
statements regarding his claimed traumatic experiences during 
service to be credible.  See 38 C.F.R. § 3.304(f).  Thus, his 
claimed traumatic experiences of working with corpses is 
conceded.  

Given, that the Veteran experienced verified events during 
service that he claims were traumatic and has been diagnosed with 
an acquired psychiatric disability since his last VA examination, 
a new VA examination should be conducted to determine whether he 
has an acquired psychiatric disorder, to include PTSD, that is 
related to service.  See 38 C.F.R. § 3.159 (c).

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any current psychiatric disorder.  
Prior to the examination, the claims folder 
must be made available to the psychiatrist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The examiner should elicit 
from the Veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  All indicated tests and studies, 
including psychological testing, if 
necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  The 
examiner should identify all objective 
indications of psychiatric disability.  

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to include 
the specific stressor(s), should be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran does 
not meet the criteria for this diagnosis.  

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  The 
examiner should specifically address whether 
it is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that the 
PTSD is a result of his military service, to 
include his in-service mortuary duties.  If 
the Veteran does not meet the criteria for a 
diagnosis of PTSD due to an in-service 
stressor, the examiner should explain why.  

The examiner should also address whether it 
is more likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
diagnosed acquired psychiatric disorder is 
related to service.  

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes that 
an opinion cannot be offered without engaging 
in speculation then she/he should indicate 
this.  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI. L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


